Citation Nr: 0334856	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for service-connected 
sleep apnea with asthma, currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the RO that denied 
the veteran's claims of service connection for sleep apnea 
and for an increased evaluation for her service-connected 
asthma.  

In an October 2002 decision, the RO granted service 
connection for sleep apnea, added the disorder to the 
service-connected asthma, and evaluated the disorder as 50 
percent disabling, effective July 31, 2001 (the rationale for 
this action will be addressed below).  As such, the issue in 
appellate is as characterized hereinabove.  

A hearing was held before the undersigned Veterans Law Judge 
in Washington, D.C. in June 2003.  



FINDING OF FACT

The veteran's service-connected sleep apnea with asthma is 
shown to be manifested by a forced expiratory volume in one 
second (FEV-1) of, at worst, 83 percent of predicted value, 
an FEV-1 to forced vital capacity (FVC) ratio of 73 percent 
predicted, daily use of inhalers to treat the asthma, and the 
required use of a continuous airway pressure (CPAP) machine 
for sleep apnea.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation higher than 
50 percent for the service-connected sleep apnea with asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Codes 6602, 6847 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and her representative contend, in substance, 
that the veteran's service-connected sleep apnea with asthma 
is more disabling than evaluated.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), modify VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ § 3.159(a)-(c) (2003).  

Specifically, they require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a October 2002 
Statement of the Case.  

As well, the record reflects that the veteran was notified of 
the dictates of the VCAA in a letter sent to him and her 
representative by the RO in September 2001.  

This letter essentially notified the veteran and her 
representative of the evidence necessary to substantiate her 
claims, what evidence the veteran was being expected to 
obtain and submit, what evidence the RO could attempt to 
obtain/assist in obtaining; and, what at been done to help 
with the claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate this claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and she 
has been afforded ample opportunity to submit such 
information and evidence.  

It is noted that several VA examinations, discussed 
hereinbelow, were accomplished during the course of this 
appeal in order to get a clear picture of the service-
connected disability in order to properly evaluate same.  

In view of the above, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding this claim.  

For historical purposes, it is noted that, by RO decision of 
May 1985, service connection was established for chronic 
obstructive pulmonary disease (COPD) with a history of 
chronic bronchitis and pneumonia.  

This decision was based on a review of the veteran's service 
medical records which showed inservice treatment for 
bronchial pneumonia and for recurrent chronic bronchitis; and 
a post-service diagnosis of COPD subsequent to October 1984 
treatment.  

In July 2001, the veteran's representative filed a claim of 
service connection for asthma and sleep apnea secondary to 
the service-connected respiratory disability.  

As reflected in the December 2001 appealed decision, the RO 
treated these claims as one for an increased rating for 
service-connected asthma (recharacterizing the veteran's COPD 
as asthma) and for service connection for sleep apnea as 
secondary to the asthma.  

Further, as noted above, by RO decision of October 2002, 
service connection for sleep apnea was added to the asthma, 
and the disorder - now characterized as sleep apnea with 
asthma - was increased to 50 percent disabling, effective on 
July 31, 2001 (the date the claim was filed, see 38 C.F.R. 
§ 3.400 (2003)).  

The relevant evidence of record includes private medical 
records, the reports of VA examinations, and the veteran's 
testimony provided during the June 2003 hearing.  

In a July 2001 letter, Eva Jakabovics, M. D. indicates that 
the veteran suffered from allergic rhinitis and asthma, as 
well as sleep apnea which was treated with a continuous 
airway pressure (CPAP) machine.  She noted that the veteran 
was continuously tight in the morning and related that it 
took a long time before chest tightness subsided.  It was 
noted that the veteran used an albuteral inhaler in the 
morning.  

Dr. Jakabovics further noted that physical examination was 
within normal limits and lung function tests revealed an FVC 
of 101 percent, and that FEV-1 was 89 percent, among other 
things.  In an October 2001 letter, Dr. Jakabovics indicates 
that pulmonary function testing at the time revealed an FVC 
of 99 percent and that the veteran's FEV-1 was 85 percent.   

A VA respiratory examination was accomplished in October 
2001, the report of which reflects that the veteran's 
predominant problem was asthma and that she used a variety of 
inhalers to alleviate the symptoms.  The examiner also noted 
that the veteran had a history of sleep apnea and used a CPAP 
machine for treatment.  It was pointed out that the veteran 
had a nasal septoplasty to try to alleviate some of the sleep 
apnea symptoms but that this only provided minimal help.  

The examination showed crowding of the oral pharynx and that 
lungs were clear to auscultation with good air entry.  
Pulmonary function testing accomplished the day of the 
examination at revealed a FEV-1 of 91 percent predicted.  As 
a result of the examination, the veteran was diagnosed with 
asthma with normal spirometry shown on pulmonary function 
tests, and sleep apnea.  

In early May 2002, the veteran presented at the VA outpatient 
pulmonary clinic, the report of which lists diagnoses of 
asthma and sleep apnea.  The veteran related that her 
symptoms at one point included snoring, fatigue, and 
hypersomnolence, among other things.  The examiner pointed 
out that pulmonary function testing in October 2001 showed 
normal spirometry and lung volumes but borderline DL.  

The VA examiner's impression was that the veteran did suffer 
from mild to moderate asthma and sleep apnea, and possibly 
emphysema.  The examiner noted that the asthma diagnosis was 
supported by prior pulmonary function tests and was 
significant enough to require daily medication for control.  
The examiner noted that sleep apnea might have started in 
1982 and had worsened over the years.  Continued use of 
inhalers and the CPAP machine were recommended to treat the 
asthma and sleep apnea, respectively.  

In a May 2002 letter, Dr. Jakabovics again indicates that the 
veteran suffered from allergic rhinitis and asthma, and 
required inhalers and oral medication for treatment of these 
disabilities.  

The pulmonary function testing accomplished in July 2002 at a 
VA Medical Center (VAMC) revealed a FEV-1 of (at worst) 83 
percent predicted, and an FEV-1/FVC of 73 percent predicted.  
Computerized interpretation of these tests included mild 
obstructive disease and lung volumes within normal limits.  

During the June 2003 hearing at the Board, the veteran 
testified that his sleep apnea was first diagnosed in 2000, 
that she suffered from thirty-four apnea events per hour; and 
that she had been permanently put on a CPAP machine.  She 
testified that prior to using the CPAP machine, she would 
sleep during the day and all weekend, and would snore, but 
that since using the machine, these things had ceased.  

The veteran further testified that that her asthma was 
manifested by coughing, shortness of breath and wheezing, and 
was exacerbated by mold, grass and smoke.  She related that 
she was taking medication (inhalers and oral medication) for 
the disorder on a full-time basis, and that walking a few 
blocks also aggravated the disorder.  

It is maintained that the veteran's sleep apnea with asthma 
is more disabling than currently evaluated.  The veteran and 
her representative have argued that the veteran is entitled 
to separate evaluations for asthma and sleep apnea as the 
manifestations for each disorder are different, and because 
the disorders are not medically related (see both the June 
2003 hearing transcript and the veteran's statement received 
at the hearing).  

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § Part 4 (2003). 

Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2003).  

Further, the veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Currently, the service-connected sleep apnea and asthma is 
rated as 50 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6602-6847.  The Board points out that the 
regulations do not permit ratings under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 to be combined with each 
other.  See 38 C.F.R. § 4.96(a) (2003).  

The Board observes that bronchial asthma is rated under 
Diagnostic Code 6602, and sleep apnea is rated under 
Diagnostic Code 6847.  Thus, although they are different 
disabilities, a single rating must be assigned under the 
Diagnostic Code which reflects the dominant disability.  
Elevation to the next higher rating is permitted where the 
severity of the overall disability warrants such elevation.  

That being said, the Board notes that, under Diagnostic Code 
6602, a 60 percent evaluation is assigned where forced 
expiratory volume in one second (FEV-1) is in the range from 
40 to 55 percent of predicted value, or; the ratio of FEV-1 
to forced vital capacity (FVC) is in the range from 40 
through 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or: 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2003).  

Under Diagnostic Code 6847, a 50 percent evaluation is 
warranted where a sleep apnea syndrome requires the use of a 
breathing assistance device such as a CPAP.  A 100 percent 
evaluation is warranted when the disorder is manifested by 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale; or, where a tracheostomy is required.  
38 C.F.R. § 4.97, Diagnostic Code 6847 (2003).  

Taking into account the evidence set out hereinabove, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the service-connected sleep apnea 
with asthma.  In other words, the Board finds that these 
disorders are appropriately rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2003), as this Diagnostic Code reflects 
the veteran's predominant disability.  

The evidence clearly does not demonstrate that the veteran's 
asthma is manifested by FEV-1 in the range from 40 to 55 
percent of predicted value, or that the ratio of FEV-1/FVC is 
in the range from 40 through 55 percent.  

Further, it has not been indicated or contended that her 
asthma requires at least monthly visits to a physician for 
required care of exacerbations, or that the disorder requires 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

As well, the evidence clearly does not show that the 
veteran's sleep apnea is manifested by chronic respiratory 
failure with carbon dioxide retention or cor pulmonale; or, 
that a tracheostomy is/was required.  Given the currently 
demonstrated severity of the service-connected conditions, 
the Board also finds that elevation to the next higher rating 
of 100 percent under the provisions of Diagnostic Code 6847 
is not warranted for the overall disability picture in this 
case.  

As such, a higher evaluation under Diagnostic Codes 6602 or 
6847, respectively, is not warranted.  

The Board understands the veteran's argument to the effect 
that since the two respiratory disorders have separate 
manifestations they should be separately evaluated.  

The Board also realizes that, as argued by the veteran in her 
June 2003 statement, given the daily need for inhalers, a 30 
percent evaluation would probably be warranted under 
38 C.F.R. § 4.97. Diagnostic Code 6602 (2003).  

The Board emphasizes, however, that it is legally bound in 
its decisions by applicable statutes, VA regulations and 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(a),(c) (West 2002); and, the applicable regulation, as 
noted above, dictates that the veteran's respiratory 
disorders will not be combined, but rather rated as a single 
disability under the Diagnostic Code which reflects the 
predominant disability.  

Accordingly, the Board must conclude that a disability 
evaluation higher than 50 percent for the veteran's service-
connected sleep apnea with asthma - to include separate 
evaluations for the disabilities - is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply; and the 
claim for a higher rating in this regard must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).  



ORDER

An increased evaluation for the service-connected sleep apnea 
with asthma is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



